Citation Nr: 1731076	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of deviated septum status post rhinoplasty.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he suffers from residuals of a deviated septum status post rhinoplasty as a result of service.  Specifically, in a statement associated with the Veteran's July 2016 VA Form 9, he reported that he was hit in the nose by a boxing opponent and suffered a severely bloody nose.  He stated that he lost consciousness as well.  He further wrote that ice was applied and the bleeding stopped.  He stated that he was never sent to see a doctor.  While in Camp Lejeune, he expressed that his conditioned worsened and he experienced breathing problems along with headaches.  He stated that he explained to the doctor that he was hit in the nose while boxing at Parris Island during basic training and the doctor informed him that he needed surgery.  The Veteran reported that he was diagnosed with a deviated nasal septum and underwent a rhinoplasty.

Service treatment records (STRs) include a June 1960 enlistment examination noting that the Veteran suffered a broken nose six years prior with 35 percent obstruction bilaterally, nasal deformity (ND).  With an explicit finding of nasal deformity upon enlistment, the presumption of soundness does not attach with respect to this disability, and the only benefit that can be awarded for the nasal deformity is service connection on the basis of aggravation of the pre-existing nasal deformity condition, by application of 38 U.S.C.A. § 1153, and 38 C.F.R. § 3.306.

Further review of the claims file reveals a July 1961 STR reflecting the Veteran's three time history of a fractured nose and complaint of difficulty breathing.  The examination showed significant deviation to the left with relative left nostril obstruction.  A rhinoplasty was to be scheduled.  A March 1962 STR shows that the Veteran was admitted to the hospital with the complaint of difficulty breathing through the nose.  There was a note of deflection of naval septum due to trauma in the line of duty and not misconduct.  The Veteran had a history of three nasal fractures and complained of main difficulty breathing through the left side of his nose.  His past history and systems review were noncontributory.  The Veteran underwent a rhinoplasty to correct his nasal septum deviation.  

Post-service, a May 2007 private treatment record reflects a "history of multiple sinus surgeries."  A September 2009 private treatment record reflects complaints of increased nasal congestion.  A June 2011 private treatment record shows the Veteran's complaints of repeated sinus infections, postnasal drainage, and difficulty breathing through the nose.  A December 2011 private treatment record reflects that the Veteran presented with a history "noteworthy for several surgeries in [New York City] on the sinuses."  He was diagnosed with vasomotor rhinitis and prescribed Atrovent.

The Veteran was afforded a VA examination in October 2013.  Diagnoses included chronic sinusitis and a deviated nasal septum.  The examiner opined that the Veteran's residuals of deviated septum status post-surgery were not permanently caused by military service, but were increased due to the natural progression of the disease or injury.  The examiner stated that the examiner stated that the Veteran had one surgery in service and another in 2000.  The examiner concluded that in the ensuing forty years or so, some other intervening problems would have arisen that would have led to the Veteran's current complaints.  The examiner further commented that "there would be no aggravation from the Veteran's residuals deviated septum status post-surgery from the military service as it [did] not exist.  The information above does not show that any complications attributable from the in service condition has arisen."

Upon review, the Board finds that another examination is necessary.  In providing a rationale to his opinion, the October 2013 VA examiner did not explain how the Veteran's residuals of deviated septum status post-surgery were increased due to the natural progression and did not explain what other "intervening problems would have arisen that would have led to the Veteran's complaints."  In addition, while the examiner makes mention of the Veteran's report of sinus surgery in 2000, he does not appear to take into account the Veteran's other private treatment records showing treatment for sinus and nasal problems after service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his residuals of deviated septum status post rhinoplasty from a medical professional who has not previously examined the Veteran or provided an opinion on the issue of the Veteran's residuals of a deviated septum.  The claims folder should be made available for review in connection with this examination.  All feasible actions should be undertaken to provide the examination. 

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) the Veteran's pre-existing nasal deformity condition was aggravated during service beyond the natural progression of the condition, to specifically include the March 1962 rhinoplasty.

The examiner must provide reasons for each opinion.  

2.  After the development requested above has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




